DETAILED ACTION

Election/Restrictions
Applicant's election of claims 1-7, 11-13 and 17-19 in the reply filed on June 1, 2019 is acknowledged.  
Claims 8-10, 14-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 1, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on June 13, 2019, August 16, 2019, and June 1, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler et al. (US 5,933,330) in view of Liang et al. (US 2011/0159337)
 	For claim 1:  Beutler teaches a portable terminal 100 comprising a case 102/108 (Fig. 1) with an electronic and/or optoelectronic module inside the case configured to acquire and process information and data such as in a portable radiotelephone. (Beutler in col. 1 lines 1-17, col. 2 line 57 to col. 3 line 7)  A compartment 1740 is configured to house a battery pack (Fig. 17, col. 13 line 66 et seq.) which is configured to power the electronic and/or optoelectronic module. (col. 2 lines 57-67)  The portable terminal further comprises a cap 114 configured to close the compartment, and the cap is movable as it is removable (col. 13 lines 52-54), and movable between a closure position where the compartment is closed by the cap (Fig. 14) and an opening position wherein the compartment is open (Fig. 17) in order to allow the battery pack to be inserted into and extracted from the compartment. (col. 14 lines 17-44)  
Beutler does not explicitly teach a locking/unlocking device configured to lock/unlock the cap to/from the case which comprises a first hooking element associated with the cap and a second hooking element associated with the case at said compartment.  However, Liang in the same field of endeavor teaches a locking/unlocking device (Fig. 10) configured to lock and unlock a cap 30 from a case 10 (Liang in [0021]), with a first hooking element 552 associated with the cap and second hooking element 545 associated with the case and where the first hooking element is movable between an engagement position wherein said first hooking element is engaged to the second hooking element and a disengagement position wherein the first hooking element is disengaged from the second hooking element. ([0029], [0032])  The skilled artisan would find obvious to modify Beutler by configuring the locking/unlocking device to lock/unlock the cap to/from the case with first hooking element associated with the cap and a 
 	Beutler does not explicitly teach the portable terminal to comprise a holding device. However, Liang further teaches a holding device 542 configured to hold the battery pack within the compartment. (Liang in [0029])  It is asserted that the holding device is associated with the second hooking element insofar as being integral pieces of positioning element 53. (Fig. 7)  The skilled artisan would find obvious to modify Beutler with a holding device.  The motivation for such a modification is to retain the first hooking element 552 (which is part of a latching element 55) to the housing 10 ([0026]) and to press against the battery received in the battery compartment. ([0029])  As to where the holding device can be deactivated when the cap is in the opening position which allows for extraction of the battery pack, this limitation has been considered by the examiner but is not given patentable weight, as it is drawn to an intended use feature which does not limit the claimed holding device in terms of structure.  Notwithstanding this, since the holding device of Liang extends into the battery compartment to press against the battery received in the battery compartment ([0029]), the skilled artisan would find obvious that the holding device would not press against a battery not present and hence can be deactivated.
For claim 2:  As already discussed, the holding device is associated with the second hooking element and is made in a single piece with the second hooking element.  
 	For claims 3-4 and 6:  In Liang, the holding device comprises a first elastic element in the form of a “resisting tab”. (Liang in [0029])  The holding device presses against the battery received in the battery compartment which teaches or at least suggests that it exerts a thrust against the battery pack. (Id.)  As to the holding device being movable between an operative 
	For claim 5:  In Liang, the second hooking element comprises a substantially planar hooking surface and the first hooking element extends at least partially along a direction which is tilted with respect to the hooking surface. (Liang in Figs. 8-10, [0028])  
For claim 7:  Furthermore, the first elastic element comprises a first portion which is an elastic resisting projection projecting upwards from the plate 541 (Liang in [0027]) and which as shown in Fig. 7 extends along a direction tilted with respect to the hooking surface. 
For claims 11-13:  In Beutler, the terminal is of the Handheld type such as a portable radiotelephone, i.e. mobile telephone (Beutler in col. 1 lines 6-7, Figs. 1-2), and the compartment is formed at least partially in a handle of the portable terminal. (Fig. 17, col. 13 line 66 et seq.)
 	For claim 17:  In Liang, the second hooking element comprises a substantially planar hooking surface and the first elastic element comprises a pair of fins arranged side by side that extend along a direction substantially perpendicular to the hooking surface.  See annotated Fig 10:

    PNG
    media_image1.png
    509
    611
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722